Citation Nr: 1329610	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  08-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
January 1994 to January 1997.  He had additional service in 
the Alabama Army National Guard from December 2004 to 
January 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is 
from a September 2007 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2011 the Board issued a decision denying another 
claim the Veteran also had appealed, for service connection 
for a bilateral knee disability.  However, the Board, 
instead, remanded his remaining claims to the RO, via the 
Appeals Management Center (AMC), for further development and 
consideration.

In a decision since issued in May 2012, on remand, the AMC 
granted two of those remaining claims, for service 
connection for posttraumatic stress disorder (PTSD) and 
hypertension.  The AMC assigned in initial 50 percent rating 
for the PTSD, retroactively effective from March 13, 2007, 
and a higher 70 percent rating as of August 17, 2011.  The 
AMC assigned an initial 0 percent (i.e., noncompensable) 
rating for the hypertension.  The Veteran did not, in 
response, separately appeal either these ratings or 
effective dates, so these claims also are no longer at 
issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (where an appealed claim for service connection 
is granted during the pendency of the appeal, a second 
Notice of Disagreement (NOD) thereafter must be timely filed 
to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and effective date).

In a Supplemental Statement of the Case (SSOC) since issued 
in August 2012, the AMC continued to deny the remaining 
claims for service connection for bilateral hearing loss, a 
low back disability, and a bilateral foot disability.  
So these claims are again before the Board.

Before being decided, however, the claims for service 
connection for a low back disability and bilateral foot 
disability require still further development.  Consequently, 
the Board is again remanding these claims to the RO via the 
AMC.  Whereas the Board is going ahead and deciding the 
claim for service connection for bilateral hearing loss.


FINDING OF FACT

The Veteran does not have sufficient hearing loss in either 
ear according to VA standards to be considered a ratable 
disability.


CONCLUSION OF LAW

He is not shown to have a ratable bilateral hearing loss 
disability, much less that is due to disease or injury 
incurred in or aggravated by his active military service or 
that may be presumed to have been incurred during his 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2012).  The VCAA also redefined 
VA's obligations with respect to the duty to assist a 
claimant with a claim.  Id.



Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA has a duty to notify the Veteran of the 
information and evidence not of record that is (1) necessary 
to substantiate the claim; (2) that VA will obtain; and (3) 
that he is expected to provide.  38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (discussing these VCAA notice requirements).

Here, a March 2007 letter was sent to the Veteran apprising 
him of the information and evidence needed to substantiate 
his claims of entitlement to service connection, including 
for bilateral hearing loss, and apprising him of his and 
VA's respective responsibilities in obtaining this necessary 
supporting evidence.  The letter also advised him of all 
five elements of his claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between his 
service and the disability; but also regarding the 
"downstream" (4) degree of disability, i.e., disability 
rating; and (5) effective date in the eventuality service 
connection was granted.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  He therefore has received all 
required notice concerning this claim.

Moreover, the RO sent him that March 2007 letter before 
initially adjudicating his claim of entitlement to service 
connection for bilateral hearing loss in the September 2007 
rating decision that prompted this appeal.  So the RO 
provided him that notice letter in the preferred sequence, 
before initially considering this claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

He received additional VCAA notice in March 2008, including 
as concerning the "downstream" disability rating and 
effective date elements of his claim to comport with the 
holdings in Dingess, and his claim since has been 
readjudicated in a July 2008 Statement of the Case (SOC) and 
even as mentioned more recently, on remand, in August 2012 
Supplemental SOC (SSOC).  So even if, arguably, he did not 
receive all required notice before initially adjudicating 
his claim, he since has received additional notice - 
followed by readjudication of his claim in the July 2008 SOC 
and August 2012 SSOC - to rectify ("cure") any timing error 
in the provision of the additional notice.  If, for whatever 
reason, VCAA notice did not precede the initial adjudication 
of the claim, or the notice provided was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then readjudicating 
the claim - including in an SOC or SSOC - such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notices errors, even when shown to have occurred, are 
not presumptively prejudicial, rather, must be judged on a 
case-by-case basis.  And as the pleading party attacking the 
agency's decision, the Veteran, not VA, has this burden of 
proof of not only establishing error, but, above and beyond 
that, showing how it is unduly prejudicial, meaning outcome 
determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  There is no such pleading or showing in this 
instance.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of this appeal has had 
multiple opportunities to submit and identify relevant 
evidence that would tend to support his claim.  He therefore 
has been provided the required meaningful opportunity to 
participate effectively in the processing of his claim.

Duty to Assist

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the Veteran in obtaining records and providing 
medical examinations or obtaining medical opinions 
when necessary to make a decision on the claim, unless there 
is no possibility this assistance would aid in the 
substantiation of the claim.  38 U.S.C.A. § 5103A(b), (c), 
(d) (setting forth the Secretary's various duties to the 
claimant).

To this end, VA informed the Veteran of its duty to assist 
him in obtaining records and supporting evidence.  In 
regards to a medical examination and opinion, this was one 
of the reasons the Board remanded this claim in March 2011.  
He resultantly had a VA audiological examination in July 
2011 that was comprehensive, both in terms of determining 
whether he has sufficient hearing loss in either ear, or 
both, to be considered an actual ratable disability 
according to the threshold minimum requirements of the 
governing VA regulation, 38 C.F.R. § 3.385, and only if 
confirmed he does for a medical nexus opinion regarding the 
etiology of his hearing loss, and specifically in terms of 
the likelihood it is related or attributable to his active 
military service, and especially to noise exposure during or 
coincident with his service.  The report of the examination 
contains the findings needed to make these determinations, 
so is adequate for the purposes of deciding this claim.  
See 38 C.F.R. § 4.2 (indicating it would be incumbent on the 
VA adjudicator to return the report for all necessary 
additional information if this was not the case).  As it 
stands, including based on the results of that VA hearing 
evaluation, there is no competent and credible medical 
evidence of record confirming the Veteran currently has 
sufficient hearing loss in either ear to be considered a 
ratable disability according to VA standards (i.e., 38 
C.F.R. § 3.385), so there necessarily cannot be any 
attribution of this alleged disability to his military 
service since, for all intents and purposes, it is not shown 
to even exist.  In fact, the July 2011 VA audiological 
examiner specifically ruled out a ratable hearing loss 
disability in either ear as defined by this applicable VA 
regulation.  Thus, the Board finds that the medical evidence 
of record, including this VA compensation examination and 
opinion, is sufficient to resolve the appeal of this claim; 
VA has no further duty to provide an examination or medical 
opinion.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2012); see also McLendon v. Nichoslon, 
20 Vet. App. 79, 83 (2006) and Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010) (clarifying when VA examinations and 
opinions are required).

VA has fulfilled its duty-to-notify-and-assist obligations 
as concerning this claim.



II.  Governing Statutes, Regulations and Case Law

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge when the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection 
generally requires:  (1) competent and credible evidence 
confirming the Veteran has the alleged disability or, at the 
very least, showing he has at some point since the filing of 
his claim for the disability; (2) in-service incurrence or 
aggravation of a relevant disease or an injury; and (3) a 
causal relationship or correlation between the currently 
claimed disability and the disease or injury incurred or 
aggravated during service (the so-called "nexus" 
requirement).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 
2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. 
Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004))).

Under 38 C.F.R. § 3.303(b), claims for certain chronic 
diseases - namely, those listed in 38 C.F.R. § 3.309(a) - 
benefit from a somewhat more relaxed evidentiary standard.  
See Walker, supra (holding that "[t]he clear purpose of the 
regulation is to relax the requirements of § 3.303(a) for 
establishing service connection for certain chronic 
diseases.").  When a chronic disease is established during 
active service, then subsequent manifestations of the same 
chronic disease at any later date, however remote, will be 
entitled to service connection, unless clearly attributable 
to causes unrelated to service ("intercurrent causes").  
38 C.F.R. § 3.303(b).  In order to establish the existence 
of a chronic disease in service, the evidence must show a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Id.  Thus, the mere manifestation during service 
of potentially relevant symptoms (such as joint pain or 
abnormal heart action in claims for arthritis or heart 
disease, for example) does not establish a chronic disease 
at that time unless the identity of the disease is 
established and its chronicity may not be legitimately 
questioned.  Id.  If chronicity in service is not 
established, then a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

The Federal Circuit Court noted that the requirement of 
showing a continuity of symptomatology after service is a 
"second route by which a Veteran can establish service 
connection for a chronic disease" under subsection 3.303(b).  
Walker, supra. Showing a continuity of symptoms after 
service itself "establishes the link, or nexus" to service 
and also "confirm[s] the existence of the chronic disease 
while in service or [during the] presumptive period."  Id.  
(holding that section 3.303(b) provides an "alternative path 
to satisfaction of the standard three-element test for 
entitlement to disability compensation").  Significantly, 
the Federal Circuit Court indicated that showing a 
continuity of symptomatology after service is a lesser 
evidentiary burden than the nexus requirement of the three-
part test discussed above:  "The primary difference between 
a chronic disease that qualifies for § 3.303(b) analysis, 
and one that must be tested under § 3.303(a), is that the 
latter must satisfy the "nexus" requirement of the three-
element test, whereas the former benefits from presumptive 
service connection . . . or service connection via 
continuity of symptomatology" (emphasis added).  Id. 

As already alluded to, not all diseases that may be 
considered "chronic" from a medical standpoint qualify for 
the relaxed evidentiary standard under section 3.303(b).  
Rather, the Federal Circuit Court held that this subsection 
only applies to the specific chronic diseases listed in 38 
C.F.R. § 3.309(a).  Id.  Thus, if the claimant does not have 
one of the chronic diseases enumerated in section 3.309(a), 
then the more relaxed continuity-of-symptomatology standard 
does not apply, and "medical nexus of a relationship [sic] 
between the condition in service and the present condition 
is required."  Walker, supra (holding that the claimant's 
allegation of a continuity of hearing loss ever since active 
service was not sufficient to support the claim under 
subsection 3.303(b), as hearing loss was not among the 
chronic diseases listed in section 3.309(a)).

Sensorineural hearing loss in particular, however, is 
defined as a chronic disease in section 3.309(a) since 
considered a type of organic disease of the nervous system.  
The Veterans Benefits Administration's (VBA's) M21-1MR has a 
section titled "Determining Impaired Hearing as a 
Disability," which includes the following note:  
"Sensorineural hearing loss is considered an organic disease 
of the nervous system and is subject to presumptive service 
connection under 38 CFR 3.309(a)."  
M21-1MR III.iv.4.B.12.a.  Thus, the provisions of subsection 
3.303(b) for chronic disabilities apply, and the claim may 
be supported by evidence of continuity of symptomatology 
since service.

Sensorineural hearing loss is also eligible for presumptive 
service connection.  Specifically, where a Veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime after December 31, 1946, service connection 
for sensorineural hearing loss may be established on a 
presumptive basis by showing the disease manifested to a 
compensable degree (meaning to least 10-percent disabling) 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 
3.309(a).  However, this presumption will be rebutted if 
there is affirmative evidence to the contrary.  38 C.F.R. § 
3.307(d).

Further concerning claims for hearing loss, the threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing 
Current Medical Diagnosis & Treatment, Stephen A. Schroeder, 
et. al. eds., at 110-11 (1988)).  But impaired hearing only 
will be considered to be an actual ratable disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2012).

It therefore is possible to have hearing loss, just 
insufficient hearing loss to be considered an actual ratable 
disability according to these VA standards.

It also deserves pointing out, however, that the Court has 
held that § 3.385 does not preclude service connection for a 
current hearing loss disability where hearing was within 
normal audiometric testing limits at time of separation from 
service.  See Hensley, 5 Vet. App. at 159.  The Court 
explained that, when audiometric test results do not meet 
the regularity requirements for establishing a "disability" 
at the time of the Veteran's separation from service, he 
nevertheless may establish his entitlement to service 
connection for a current hearing loss disability by 
submitting competent evidence showing the current disability 
is causally related to his service.  Id., at 160.  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Competency of evidence differs from its ultimate weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier 
of fact, whereas the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").

In deciding this claim, the Board must determine the 
probative value of all of the evidence submitted, so of both 
the lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence 
generally involves a 3-step inquiry.  First, the Board must 
determine whether the evidence comes from a "competent" 
source.  The Board must then determine whether the evidence 
also is "credible", or worthy of belief.  Barr v. Nicholson, 
21 Vet. App. 303, 308 (2007) (observing that once evidence 
is determined to be competent, the Board additionally must 
determine whether the evidence also is credible).  Only if 
the evidence is both competent and credible does it 
ultimately have probative value.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (Competency is a legal concept determining 
whether testimony may be heard and considered by the trier 
of fact, whereas credibility is a factual determination 
going to the probative value of the evidence to be made 
after the evidence has been admitted).  The third and final 
step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  See Baldwin v. West, 13 Vet. App. 
1, 8 (1999).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be 
competent and sufficient to establish a diagnosis of a 
condition when:  (1) a layperson is competent to identify 
the medical condition (i.e., when the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer); (2) the layperson is reporting a 
contemporaneous medical diagnosis, or; (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her 
husband, the Veteran, a medical opinion was not required to 
prove nexus between service-connected mental disorder and 
drowning which caused Veteran's death). 

In certain instances, lay evidence has been found competent 
with regards to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).



On the other hand, laypersons equally have been found not 
competent in more complex medical situations.  See Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic 
fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 
1382 (Fed. Cir. 2010) (recognizing that in some cases lay 
testimony "falls short" in proving an issue that requires 
expert medical knowledge); Waters v. Shinseki, 601 F.3d 
1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay 
belief that his schizophrenia had aggravated his diabetes 
and hypertension was not of sufficient weight to trigger 
VA's duty to seek a medical opinion on the issue).

When considering whether lay evidence is competent, the 
Board must determine, on a case-by-case basis, whether the 
Veteran's particular disability is the type of disability 
for which lay evidence may be competent.  See Kahana v. 
Shinseki, 24 Vet. App. 428 (2011).

In ultimately rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons or bases for its 
rejection of any material evidence favorable to the 
claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To 
this end, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 
(Fed. Cir. 2001), the Federal Circuit Court, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 
7104(a) (West 2002).  Moreover, the Court similarly has 
declared that, in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).



The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102.  When a 
claimant seeks benefits and the evidence is in relative 
equipoise, the claimant prevails.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Analysis

The Veteran contends he has a bilateral hearing loss 
disability that began during or as a result of repeated 
exposure to excessively loud noise during his service.  
He notes that, while in the Army National Guard, he served 
in Iraq and was assigned to a transportation battalion.  He 
says he had to move equipment from Kuwait to different 
locations in Iraq.  According to him, during that period of 
time, he also engaged in combat and was exposed to loud 
noises from small arms fire, heavy artillery, and tanks.

The records concerning his service show that his Military 
Occupational Specialty (MOS) during his first period of 
service in the Army was light weight vehicle mechanic.  
During his second period of service in the Army National 
Guard, his MOS was wheeled vehicle mechanic.  The records 
confirm he served in Kuwait and Iraq from February to 
December 2005.  According to the records, he served in a 
designated imminent danger pay area.  Thus, in light of this 
documentary evidence, and given that in a May 2012 rating 
decision (albeit concerning other claims) the AMC 
acknowledged he had engaged in combat during his service, as 
alleged, it also resultantly may be presumed that he had the 
alleged noise exposure during his service, especially in 
that capacity, with consequent injury (acoustic trauma), 
since this is consistent with his MOS and the circumstances, 
conditions, and hardships of his service.  See 38 U.S.C.A. § 
1154(a) and (b) (West 2002); 38 C.F.R. § 3.304(d) (2012).



It still has to be shown, however, he has a ratable hearing 
loss disability as a result or consequence of that accepted 
acoustic trauma during his military service.  In other 
words, it is not enough merely to show relevant injury in 
service since there also has to be consequent disability, 
even when, as here, the injury in service is said to have 
occurred, at least partly, while engaged in combat against 
enemy forces.  In cases, as here, where a Veteran asserts 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing VA regulation, 38 C.F.R. § 3.304(d), are 
applicable.  This statute and VA regulation ease the 
evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall 
accept as sufficient proof of service connection 
satisfactory lay or other evidence of service incurrence, if 
the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal 
Circuit Court has held that, in the case of a combat 
Veteran, not only is the combat injury presumed, but so, 
too, is the disability due to the combat injury in service.  
Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  
To ultimately establish entitlement to service connection, 
however, there still must be evidence of a current 
disability and a causal relationship between the current 
disability and the combat injury.  Id. (citing Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

And, here, there simply is no competent and credible 
evidence of record showing the Veteran currently has a 
ratable hearing loss disability involving either ear, 
as defined by the applicable VA regulation, 38 C.F.R. § 
3.385.  As already alluded to, in March 2011 the Board 
remanded this claim to have him undergo a VA compensation 
examination to initially determine whether he has sufficient 
hearing loss in either ear, or both, to be considered a 
ratable disability according to the threshold minimum 
standards of this VA regulation.  He had this requested 
examination later that year, in July 2011.  During the 
course of the evaluation he said that he was having problems 
hearing clearly.



According to the results of his audiogram, his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
10
LEFT
15
10
15
15
20

The average pure tone threshold for the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz was 11 decibels for the 
right ear and 15 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 94 percent for the left ear.  The 
examiner interpreted the results as showing normal hearing, 
bilaterally.

The results of that VA compensation examination do not show 
the Veteran has hearing loss in either ear, much less 
sufficient hearing loss to be considered an actual ratable 
disability according to the governing VA regulation.  See 
again 38 C.F.R. § 3.385.  Rather, the examiner stated that 
the audiometric evaluation had revealed hearing within 
normal limits, bilaterally, so no current hearing loss 
disability was found to be present.

The Veteran therefore has not satisfied this most 
fundamental requirement of his claim, which is first showing 
he has the alleged disability of hearing loss.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328 (1997) (indicating VA compensation only may be awarded 
to an applicant who has disability existing on the date of 
application, not for past disability); but see, too, McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying 
that this requirement of current disability is satisfied 
when the claimant has the disability at the time the claim 
for VA disability compensation is filed or during the 
pendency of the claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).



Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in actual disability.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
A current disability means a disability shown by competent 
and credible evidence to exist.  Chelte v. Brown, 10 Vet. 
App. 268 (1997).

The Veteran is competent to report what comes to him through 
his senses, e.g., experiencing some degree of hearing 
impairment or loss, including in his conversations with 
others and daily activities.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  However, there is no indication he has had any 
relevant medical training or possesses any expertise to 
provide an actual diagnosis of a ratable hearing loss 
disability as defined by 38 C.F.R. § 3.385.  This 
determination is based on objective (not subjective) 
criteria of this regulation, so is predicated on the results 
of specific testing of his hearing acuity at specifically 
defined frequencies and using specific methods including a 
Maryland CNC speech discrimination test.  And as the Federal 
Circuit Court has made clear, lay evidence must "demonstrate 
some competence."  See King v. Shinseki, 700 F3d. 1339 
(Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  
To reiterate, when considering whether lay evidence is 
competent, the Board must determine, on a case-by-case 
basis, whether the Veteran's particular disability is the 
type of disability for which lay evidence may be competent.  
See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this 
particular instance, since determining whether this Veteran 
has sufficient hearing loss to be considered an actual 
ratable disability according to 38 C.F.R. § 3.385 is a 
medical, rather than lay, determination, and since there is 
not this required supporting medical evidence, the 
preponderance of the evidence is against his claim, so the 
benefit-of-the-doubt doctrine is inapplicable, and his claim 
of entitlement to service connection for bilateral hearing 
loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 49.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied.


REMAND

In March 2011, the Board also remanded the remaining claims 
for service connection for a bilateral foot disability and a 
low back disability.

With respect to the bilateral foot disability, the Board 
pointed out that, in the report of the Veteran's August 1992 
enlistment examination, it was noted he had moderate pes 
planus (flat feet) that was asymptomatic.  Thus, because his 
pes planus was noted during that enlistment examination, the 
presumption of soundness when beginning that service was 
rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

If a pre-existing disorder is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disorder, only instead a claim for service-connected 
aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  The regulations provide 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id., at 
(b)(1).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).



Independent medical evidence generally is needed to support 
a finding that a 
pre-existing disorder increased in severity during service 
beyond its natural progression.  See Paulson v. Brown, 7 
Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1994).

Past precedent decisions have indicated that pes planus is 
sometimes congenital or developmental and other times post-
traumatic, so the result of injury.  A congenital defect is 
not a disease or injury within the meaning of applicable 
legislation and, thus, generally not service connectable for 
VA compensation purposes as a matter of express VA 
regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2010).

VA's General Counsel has held, however, that service 
connection may be granted for diseases (though not defects) 
of congenital, developmental or familial origin if the 
evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306. See 
also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 
11-99.  See, too, Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  VA's General Counsel indicated in VAOPGCPREC 82-90 
that support for this position could be found in VA 
regulations themselves, noting that sickle cell anemia, 
although a familial disease, was included for rating 
purposes in the Schedule for Rating Disabilities.

Also, according to VA General Counsel  's opinion, although 
service connection cannot be granted for a congenital or 
developmental defect, such a defect can be subject to 
superimposed disease or injury, and if that superimposed 
disease or injury occurs during military service, service 
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90.



Thus, to allow for proper legal analysis of a Veteran's 
claim as it pertains to the claimed disability, medical 
clarification may be necessary as to whether the Veteran's 
condition is a congenital or developmental "disease" or 
"defect."  See id.; Quirin, 22 Vet. App. at 395.  If the 
claimed disorder is a disease, an opinion may be required as 
to whether it was as likely as not aggravated by the 
Veteran's period of active military service beyond its 
natural progression.  If instead the claimed disorder is a 
defect, an opinion may be required as to whether it was as 
likely as not subject to a superimposed disease or injury 
during active military service that resulted in disability 
apart from the congenital or developmental defect.

With all of this in mind, the Board requested that the AMC 
provide the Veteran a VA compensation examination for a 
medical opinion concerning whether his 
pre-existing pes planus was aggravated by his military 
service.

As for his low back disability that is also being claimed, 
the Board pointed out that in February 1994, during his 
first period of active service, he had been treated for a 3-
4 month history of low back pain.  Following physical 
examination, the diagnosis was muscle strain.  At present, 
he reported continuing to experience low back pain.  Thus, 
the Board requested that the AMC also provide him a VA 
compensation examination for a medical opinion concerning 
whether he currently has a low back disability and, if so, 
whether it is related or attributable to his military 
service and, in particular, to that muscle strain in 
service.

But following the Board's March 2011 remand of these claims, 
it does not appear the AMC afforded him these requested VA 
compensation examinations for these necessary medical 
opinions.  Rather, in October 2011, a VA Family Nurse 
Practitioner (FNP) reviewed the Veteran's claims file and 
provided opinions regarding his claims, but without the 
benefit of an actual in-person examination.

Concerning the bilateral foot disability, the VA FNP opined 
that there was no evidence in the Veteran's claims file 
showing his pre-existing bilateral pes planus was aggravated 
by his military service.  However, the VA FNP did provide 
any explanatory rationale for her opinion and she did not 
refer to any specific evidence in the claims file supporting 
her conclusion.  In addition, she did not address VA Medical 
Center (VAMC) outpatient treatment records showing that in 
April 2006, so only approximately three months after the 
Veteran's discharge from the Army National Guard, he had a 
podiatry consultation.  During that consultation he stated 
that he had experienced bilateral foot pain for the past few 
months, so seemingly dating back to his Army National Guard 
service.  Also according to him, recent X-rays showed 
"something" on his right foot.  He had no history of 
"stepping on something"; however, he indicated that he had 
walked on uneven terrain while in Iraq.  The examiner stated 
that X-rays taken in April 2006 had confirmed a foreign body 
in the Veteran's right foot.  The diagnosis was pes planus.  
In an addendum, it was noted that the foreign body was a 
metallic needle-shaped object in "two parts plantar-lateral 
foot at the calcaneal-cuboid joint level," and that the 
object would not be related to the Veteran's medial arch 
pain and may be an ancillary finding.  It does not appear 
the VA FNP reviewed this evidence.

In regards to the claimed low back disability, the VA FNP 
stated that, according to radiological studies, there was no 
"medically associated condition."  Thus, she opined that it 
was less likely that the Veteran's low back pain was related 
to his muscle strain noted during his first period of 
service or to any incident of military service during his 
National Guard duty.  But although she referred to 
radiological studies, no such studies were associated with 
her report.  In addition, a review of the evidence of record 
is unremarkable for any radiological studies pertaining to 
the Veteran's lumbosacral spine or low back, so this 
evidence is not elsewhere in the file as best the Board can 
determine.  Thus, it is unclear what radiological studies 
she was referring to.

For these reasons, VA compensation examinations are needed 
to assist in deciding these remaining claims, including 
ensuring compliance with the Board's prior remand directives 
concerning these claims.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (A Veteran is entitled to compliance with a 
remand directive, and the Board itself commits error, as a 
matter of law, in failing to ensure compliance).



Accordingly, these remaining claims are again REMANDED for 
the following additional development and consideration:

1.  Provide the Veteran in-person VA 
compensation examinations, in particular:

A.  A VA podiatry examination to ascertain 
whether his military service aggravated 
his pre-existing pes planus.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
specifically review the Veteran's STRs 
showing that, during his August 1992 
enlistment examination, it was noted that 
he had moderate pes planus that was 
asymptomatic.  So there was clear 
indication of this pre-existing condition.  
In January 1995, he was screened for 
proper footwear and it was determined that 
he would benefit from orthotics.  In 
October 1996, he had an expiration of term 
of service (ETS) examination during which 
he denied any foot trouble.  His feet also 
were clinically evaluated as "normal."

In July 2002, he had a periodic 
examination in connection with his 
additional service in the Army National 
Guard.  At that time, it was noted that he 
had normal arches in his feet.  His feet 
also were again clinically evaluated as 
"normal."  In December 2004, he had a 
deployment examination for the Army 
National Guard.  He again denied any foot 
trouble.

More recent VAMC outpatient treatment 
records show that in April 2006, 
approximately three months after his 
discharge from the Army National Guard, he 
had a podiatry consultation.  He stated 
that he had experienced bilateral foot 
pain for the past few months, so possibly 
dating back to his service in the Army 
National Guard.  According to him, then 
recent X-rays had showed "something" on 
his right foot.  He had no history of 
"stepping on something"; however, he 
indicated that he had walked on uneven 
terrain while in Iraq.  The examiner 
stated that X-rays taken in April 2006 had 
confirmed a foreign body in the Veteran's 
right foot.  Pes planus was diagnosed.  In 
an addendum, it was explained that the 
foreign body was a metallic needle-shaped 
object in "two parts plantar-lateral foot 
at the calcaneal-cuboid joint level," and 
that the object would not be related to 
the Veteran's medial arch pain and may be 
an ancillary finding.

In October 2006, he had a retention 
examination for the Army National Guard.  
It was noted that he had a normal arch in 
each foot.  His feet also were clinically 
evaluated as "normal."

So prior to commenting, in addition to 
considering this relevant evidence, all 
necessary diagnostic testing and 
evaluation is to be accomplished, 
including X-rays if deemed warranted.

After review of the examination findings 
and the relevant evidence of record, the 
examiner must address the following 
questions:

i.  What is the likelihood (very likely, 
as likely as not, or unlikely) that the 
Veteran's pre-existing bilateral 
pes planus was aggravated by his period 
of active military service in the Army 
from January 1994 to January 1997, 
meaning chronically or permanently 
worsened beyond its natural progression?

ii.  What is the likelihood (very 
likely, as likely as not, or unlikely) 
his pre-existing bilateral pes planus 
was aggravated during his subsequent 
period of active military service in the 
Army National Guard from December 2004 
to January 2006, again, meaning 
chronically or permanently worsened 
beyond its natural progression?

In answering these questions, the examiner 
should note that a pre-existing injury or 
disease will be considered to have been 
aggravated by active military service 
where there is an increase in disability 
during such service, unless as mentioned 
there is a specific finding that the 
increase in disability is due to the 
natural progression of the disease.

If aggravation is found, the examiner 
should attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

The examiner is advised that the term "as 
likely as not" means at least 50-percent 
probability.  This term does not however 
mean merely within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of aggravation as to find against 
it.  Very likely and as likely as not 
support the contention that the Veteran's 
pre-existing pes planus was aggravated 
during his service, whereas a conclusion 
that it is unlikely obviously instead 
weighs against his claim.



It is most essential the examiner discuss 
the underlying medical rationale of the 
opinion, regardless of whether it is 
favorable or unfavorable to the claim, if 
necessary citing to specific evidence in 
the file supporting conclusions.

B.  A VA orthopedic examination is needed, 
as well, to ascertain the nature and 
etiology of any low back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
specifically review the Veteran's STRs 
showing that, in February 1994, 
he was treated for complaints of a 3-4 
month history of low back pain.  The 
eventual diagnostic assessment was muscle 
strain.  In October 1996, he had an ETS 
examination.  He denied recurrent back 
pain.  His spine and other musculoskeletal 
system were clinically evaluated as 
"normal."

In July 2002, he had a periodic 
examination for the Army National Guard.  
His spine and other musculoskeletal system 
again were clinically evaluated as 
"normal."

In December 2004, he had a deployment 
examination for the Army National Guard.  
He denied any recurrent back pain or any 
back problem.

In November 2005, he had a post-deployment 
examination.  He again denied any back 
pain.

In July 2006, he had a post-deployment 
health reassessment.  This time he stated 
that he had back pain.

In October 2006, he had a retention 
examination for the Army National Guard.  
He denied recurrent back pain or any back 
problem.

So prior to commenting, in addition to 
considering this relevant evidence, all 
necessary diagnostic testing and 
evaluation is to be accomplished, 
including X-rays if deemed warranted.

After a review of the examination findings 
and the relevant evidence of record, the 
examiner must address the following 
questions:

(i) Does the Veteran have a current low 
back disability?  If he does, specify 
the diagnosis.

(ii) If confirmed he has a current low 
back disability, what is the likelihood 
(very likely, as likely as not, or 
unlikely) it is related or attributable 
to his first period of active military 
service from January 1994 to 
January 1997, including the diagnosis 
during that period of service of muscle 
strain, or alternatively his second 
period of active military service from 
December 2004 to January 2006? 

The examiner is advised that the term "as 
likely as not" means at least 50-percent 
probability.  This term does not however 
mean merely within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against it.  
Very likely and as likely as not support 
the posited causal relationship between 
the current disability and the Veteran's 
military service, whereas a conclusion 
this is unlikely obviously instead weighs 
against the claim.

If no link to military service is found, 
this should be expressly indicated but, 
more importantly, the examiner must 
discuss the underlying rationale of the 
opinion, regardless of whether it is 
favorable or unfavorable to the claim.  
Merely the examiner saying he/she cannot 
respond will not suffice, unless there is 
explanation as to why a response is not 
possible.

2.  Review the reports of these VA 
compensation examinations to ensure they 
contain responses to the questions posed.  
If not, take corrective action.  
38 C.F.R. § 4.2.

3.  Then readjudicate these remaining 
claims of entitlement to service 
connection for a bilateral foot disability 
(including especially pes planus) and for 
a low back disability in light of this and 
all other additional evidence.  If these 
claims continue to be denied, send the 
Veteran and his representative another 
SSOC and give them time to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration 
of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning these claims the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


